PROVOSTY, J.
The accused has appealed from a conviction of larceny.
[1] His first complaint is that more than 30 days elapsed between the issuance of the judge’s order for the drawing of the venire and the meeting of the jury commissioners for obeying the order. His reliance is upon the provision of the jury law (Act 135, p. 218, of 1898, § 4) to the effect that:
“Immediately upon issuance of the order appointing the jury commission by the court, the clerk shall notify them to meet, qualify and draw the jury within thirty days.”
But this provision, from its very terms, has application only to the first jury drawing after the appointment of the jury commission. As to subsequent drawings no time is fixed in the statute within which the drawing must be made after the date of the order of the judge.
[2, 3] In oral argument the other grounds of complaint were waived; but, as they seem to be insisted on in the brief, we shall pass on them. The first is that the jury law is unconstitutional in- that it allows the jury commission to select the persons who are to compose the venires. The second is that a *585motion for new trial on the ground of newly discovered evidence was improperly refused. These complaints are without merit. See, as to the first, State v. Thomas, 35 La. Ann. 24; State v. Green, 43 La. Ann. 403, 9 South. 42. As to the second, the evidence in question was the testimony of a witness to the effect that he had sold the goods to accused. How the testimony of the person from whom accused bought the goods he is charged with having stolen could be newly discovered evidence, it would be hard for accused, or any one else, to explain, unless perhaps on the supposition of the person having been a stranger, of name and whereabouts unknown; whereas, the witness accused has reference to is the person jointly charged with him, and under arrest at the same time as he.
Judgment affirmed.
LECHE, J., takes no part, not having heard the argument.